 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDO & T Warehousing Co., a Division of Bowline Cor-poration and AFL-CIO and/or its Appropriate Af-filiate, Petitioner. Case 11 -RC 4538January 29, 1979DECISION AND DIRECTION OF ELECTIONBy MEMBERS PNEI.I.O MUtRPHY, AND TRUFSDALEUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held on June 12, 1978, before HearingOfficer Ronald L. Yost. Following the close of thehearing, the Regional Director for Region 11 trans-ferred this proceeding to the Board for decision.Thereafter, briefs were filed by the Employer andPetitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudical error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. At the hearing in this case, the Employer movedfor dismissal of the petition on the ground that thePetitioner, AFL CIO and/or its appropriate affiliate,is not a labor organization as defined in Section 2(5)of the National Labor Relations Act, as amended.The motion was referred to the Board for ruling.In its brief to the Board, the Employer asserts thatthe petition bearing the name "AFL CIO and/or itsAppropriate Affiliate" designates neither the AFL-CIO nor a specific affiliate as the labor organizationseeking representative status. Thus, the Employercontends that the employees do not know the identi-ty of the prospective bargaining agent they are askedto vote for and, therefore, cannot select a representa-tive of their choice. To buttress its contention, theEmployer notes that, at the hearing, Petitioner ad-mitted that it was uncertain what organization wouldappear on the ballot or, assuming Petitioner as cur-rently designated won the election, whether an af-filiated organization would be designated as exclu-sive bargaining representative.IIn response to the question how the Petitioner intends to appear on theballot, the Petitioner's witness provided the following testimony:I am not sure at this point. It nma' be that we name an affiliate beforethe election ... r we nnay choose to represent them directly, or240 NLRB No. 46While Petitioner concedes the possibility that itmay, upon certification, appoint an affiliated labororganization to assume the role of exclusive bargain-ing representative, it nevertheless argues that the pe-tition should not be dismissed inasmuch as the Boardhas held that the AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act andthat its designation may support a valid showing ofinterest.2It is apparent from its brief herein and the aboveargument that Petitioner misperceives the issue inthis case. Contrary to Petitioner's contention, the is-sue is not whether the AFL CIO is a labor organiza-tion: rather, the issue is whether the designation"AFL-CIO and/or its Appropriate Affiliate" suffi-ciently identifies a labor organization to accord em-ployees their Section 7 rights of selecting bargaining"representatives of their own choosing." We find thatthe designation fails to accord those rights and is,therefore, improper.As noted, employees, pursuant to Section 7, areentitled to select the labor organization or organiza-tions they desire to represent them for the purpose ofbargaining collectively with their employer. Thatstatutory right can only be meaningfully exercised ifthe employees are presented on the election ballotwith the choice of a clearly identified labor organiza-tion. In the instant case, it is far from clear whatlabor organization or organizations are seeking rep-resentative status inasmuch as Petitioner's designa-tion encompasses three possibilities: the AFL-CIO,the AFL-CIO and an affiliate, or an affiliate of theAFL CIO.While we would, of course, certify the AFL-CIOto represent the Employer's employees,3we perceiveno basis for certifying "AFL CIO and/or its Appro-priate Affiliate" inasmuch as the affiliate is, as yet,unknown, and the prospective bargaining representa-tives are listed in the alternative as well as jointly.4Thus, under the current designation, if the employeesselect the Petitioner, they would, in effect, delegate tothe AFL CIO the authority to choose, in its discre-we may like to designate an affiliate aIfter the election is oversith ....See. eg.. General Shoe (rporation. I 13 NL R B 905 1955).See In. 2. supra. It is, of course, beyond question that the AFL CIO andits affiliates are labor organizations within the meaning of Sec. 2(5) of theAct inasmuch as the) exist. in whole ior in part. for the purpose "of dealingwith employees concerning grievances, labor disputes, wages. rates of pay.hours of employment. or conditions of work."In some previous decision we have held that a parent federation such asthe A-L or the ('10 ma) file a petition n behalf of an after-designatedlabor organization. See. e.g. Sherold rv stols. Inc. 104 NLRB 1072 (1953).loweer. for certification purposes. the designation must be made prior tothe balloting and must appear on the ballot. hus in M. A. Norden Comra-to. Inc.. 159 NLRB 1730 (196). the Board, in an amendment of certifica-tion case. refused to permit the AFL ('10 to substitute an affiliated labororganization when only the AFL ('10 appeared on the ballot and was certi-fied 0 & T WAREHOUSING CO.387tion, which entity would become the exclusive bar-gaining representative. Such a delegation would be.in our judgment, contrary to the concerns inherent inSections 7 and 9(a) of the Act inasmuch as the ulti-mate right to select the actual bargaining representa-tive would rest not with the employees, but with theAFL-CIO.Accordingly, for the reasons set forth above, wefind that the Petitioner, "AFL-CIO and/or its Ap-propriate Affiliate," cannot appear on the electionballot as currently designated. We will not, however.order dismissal of the petition herein.It is well-established Board law that the showing ofinterest is an administrative matter not subject to liti-gation.5In the instant case, we are satisfied thatPetitioner's showing is adequate to support the peti-tion filed herein. As we stated in General DynamicsCorporation, 213 NLRB 851, 854 (1974):[T]he showing of interest evinces an underlyingsubstantial employee intent to acquire a bar-gaining representative or, at the ery least, anemployee desire of being placed in a position tocast a ballot. The mere showing of interest isprimafacie evidence thereof. We cannot assume.therefore, that these employee intents and de-sires have been blunted b the wording on the[authorization] cards.Here, the employees, by signing authorizationcards designating "AFL-CIO and/or its AppropriateAffiliate," have demonstrated an interest in represen-tation by a labor organization within the designatedclass sufficient to justify acceptance of the showing5 O D. Jennings d Companr. 68 N.RB 16 1946).of interest and direction of election. Accordingly. wewill allow the petition to stand. However, we shallplace onl the AFL- CIO on the ballot at this time. Ifthe AFI CIO wishes to designate the name of thelabor organization or organizations it desires to ap-pear on the ballot with it or in its place. it may do sowithin 10 days from the date of this direction.i Thelabor organization or organizations so designatedmust be among those described by the designation"A L C('10 and or its Appropriate Affiliate" andmust satisf, the requirements of Section 2(5) of theAct.3. We, therefore, find that a question affectingcommerce exists concerning the representation ofcertain employees of the Employer within the mean-ing of Section 9(c)(1) and Section 2(6) and 2(7) of theAct.4. The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance emplo\ees, in-cluding warehousemen, order pullers. saw oper-ators, and crane operators at the Employer'sCharlotte, North Carolina, facility; excludingofficer clericals, guards, professional and super-visory employees as defined in the Act.[Direction of Elections and Exelsior footnote omit-ted from publication.]1e .I o or nlmore lahor orgnlationls ;ire permitted to ;lct o.iitl s .h, ailrziill-ing reprseintali se for a single group of etmplosee. See S 1) Ii airrdlr <,'pat, 1SI) NI RB 288 (1964.If the Al I ('10 wihe, not to ippealr on the hallot hi tself, i ia?silhdraiu the petition wirhout preludice. pros.ided it dlles so Within 10 da!sfromn the date sof this Decision0 & T WAREHOUSING CO 387